DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-7 and 9-20 are currently pending.
Claims 8, 21, and 22 have been cancelled.
Claims 1-7 and 9-20 are currently rejected.
The Specification has an objection.
Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al., U.S. Patent Application Publication US 2016/0221863 A1.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al., U.S. Patent Application Publication US 2016/0221863 A1 in view of Isono et al., U.S. Patent Application Publication US 2007/0003796 A1.
Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba et al., U.S. Patent Application Publication US 2013/0011650 A1.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al., U.S. Patent Application Publication US 2013/0011650 A1 in view of Isono et al., U.S. Patent Application Publication US 2007/0003796 A1.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 05 November 2021 has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
1” has been changed to “Pi”, and the “P5” has been changed to “Ps” and in column 3 the molten salt temperature has been amended to read “°C” but the square was not deleted.  In Table 2, there were changes in at least the first column the row containing the M value, the “P1” has been changed to “Pi”, and the “P5” has been changed to “Ps”. In Table 3, there were changes in at least the first column the row containing the M value, the “P5” has been changed to “Ps”. The general formatting of the tabled makes the tables difficult to read.
Appropriate correction is required.

Examiner’s Comment
The Examiner contacted the Applicant’s Representative on 13 December 2021 about the following issues rejected as indefinite. The Applicant’s Representative spoke again on 5 January 2022 to discuss the issues and the Examiner will examine the claims as discussed on 5 January 2022. 

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation starting on line 2, “said glass composition further comprises a certain amount of SrO, the content of SrO being less than 0.6 parts by weight, relative to 100 parts by weight of SiO2.” This renders the claim indefinite as it is unclear if the claim requires SrO in a non-zero amount based on the phrase “a certain 2.”

Claim 5 recites the limitation starting on line 2, “said glass composition further comprises BaO and CaO,  the content of BaO being less than 0.5 parts by weight, and the content of CaO being less than 0.5 parts by weight, relative to 100 parts by weight of SiO2.” This renders the claim indefinite, as it is unclear if the claim requires non-zero amounts of BaO and CaO. The Applicant’s Representative stated that the claim is intended to include no BaO and CaO. The Examiner has read the limitation as meaning that the components BaO and CaO are optional component in the range of 0-<0.5 parts by weight, inclusive of zero but less than 0.5. The claim would be clearer if rewritten in a manner similar to “said glass composition comprises BaO and CaO,  the content of BaO being less than 0.5 parts by weight, and the content of CaO being less than 0.5 parts by weight, relative to 100 parts by weight of SiO2.”

Claim 15 recites the limitation starting in line 2, “wherein the temperature of said ultrasonic treatment is 20-40 min.” This renders the claim indefinite. The Examiner and the Applicant’s representative discussed that parts of the claim language which was deleted was unintentional, and the claim should read “wherein the temperature of said ultrasonic treatment is 390°C-410°C; and the treatment time is 20-40 min.” The Examiner will examine the claim based on this as discussed with the Applicant’s Representative. Amendments to the claim should be made accordingly.

Claim 16 recites the limitation starting in line 2, “wherein said ultrasonic treatment is carried out at intervals, wherein the time intervals between ultrasonic treatments is 20-40 min.” This renders the claim indefinite. The Examiner and the Applicant’s representative discussed that parts of the claim language which was deleted was unintentional, and the claim should read “wherein said ultrasonic treatment is carried out at intervals, wherein the time intervals between ultrasonic treatments is 5-20min; and the ultrasonic treatment time each time is 20-40 min.” The Examiner will examine the claim based on this as discussed with the Applicant’s Representative. Amendments to the claim should be made accordingly.

Claim Rejections - 35 USC § 102  and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al., U.S. Patent Application Publication US 2016/0221863 A1.
Murata et al. disclose a glass having the following composition in terms of weight percentages: 40-71% of SiO2, 3-30% of Al2O3, 7-20% of Na2O, 0-15% of K2O, 0-6% of MgO, 0-10% of ZrO2, 0-3% of SrO, 0-3% of BaO, 0-4% of CaO, 0-10% of Li2O, 0-8% of ZnO, 0-6% of B2O3, 0-10% of TiO2, and 0-5% of P2O5. See Abstract and the entire specification, specifically, paragraphs [0022] and [0042]-[0067]. Murata et al. disclose that the glass is a glass sheet having a thickness of less than or equal to 2 mm. See paragraph [0020]. Murata et al. disclose that the glass is ion exchangeable resulting in a compressive stress of greater than or equal to 200 MPa, with a depth of layer of at least 5 µm. See paragraphs [0032], [0069], and [0070]. Murata et al. disclose that that the glass has a Young’s modulus of at least 70 GPa. See paragraph [0081].  The compositional ranges of Murata et al. are sufficiently specific to anticipate the glass as recited in claims 1-10. See MPEP 2131.03. Furthermore, Murata et al. disclose Example 7, which anticipates the compositional and property ranges of claims 1-5 and 7. See Table 1 and the below table which shows the weight percent of example converted to parts by weight relative to 100 parts of SiO2.

16/327,350
US 2016/0221863 A1

Instant claim 1
Ex. 7 in terms of parts relative to 100 parts SiO2 
Ex. 7 in terms of wt%
SiO2
100
100
61.3
Al2O3 
15-28
20.9
112.8
Na2O 
13-25
20.1
12.3
K2O 
6-15
9.6
5.9
MgO 
7-16
10.6
6.5
ZrO2 
0.1-5
1.6
1.0
CaO

0.3
0.2
M
5-13
9.2


Since the composition of the reference is the same as those claimed herein it follows that the glasses of Murata et al. would inherently possess the properties recited in claims 6, 9, and 10. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al., U.S. Patent Application Publication US 2016/0221863 A1 in view of Isono et al., U.S. Patent Application Publication US 2007/0003796 A1.
	Murata et al. teach a glass having the following composition in terms of weight percentages: 40-71% of SiO2, 3-30% of Al2O3, 7-20% of Na2O, 0-15% of K2O, 0-6% of MgO, 0-10% of ZrO2, 0-3% of SrO, 0-3% of BaO, 0-4% of CaO, 0-10% of Li2O, 0-8% of ZnO, 0-6% of B2O3, 0-10% of TiO2, and 0-5% of P2O5. See Abstract and the entire specification, specifically, paragraphs [0022] and [0042]-[0067]. Murata et al. teach that the glass is a glass sheet having a thickness of less than or equal to 2 mm. See paragraph [0020]. Murata et al. teach that the glass is ion exchangeable resulting in a compressive stress of greater than or equal to 200 MPa, with a depth of layer of at least 5 µm. See paragraphs [0032], [0069], and [0070]. Murata et al. teach that that the glass has a Young’s modulus of at least 70 GPa. See paragraph [0081].	
Murata et al. fail to teach that the method of making the glass plate as recited in claims 11-20.
Isono et al. teach a method of making a glass substrate and the steps of ion exchanging for chemically strengthening the glass. See Abstract and the entire specification, specifically, paragraphs [0071]-[0074], [0127] and [0128]. Isono et al. teach that the glass can undergo multiple ion exchange treatments in a salt bath where the bath is maintained at a temperature between 280-660°C and the treatment can last from several hours to tens of hours. See paragraph [0071]. Isono et al. teach that the chemical strengthening treatment can include ultrasonic vibrations to vibrate the bath to freshen the flow of the chemical strengthening agent. See paragraph [0073]. Isono et al. teach that the chemical strengthening is done in predetermined times and at predetermined time intervals so that the chemical strengthening agent maintains a fresh flow to the glass surface. See paragraph [0074]. Isono et al. teach chemical strengthening in a bath temperature of 340-380°C for a length of time of 2-4 hours and that each chemical strengthening treatment is performed for 3 minutes at intervals of 30 minutes. See paragraphs [0127] and [0128].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a sheet glass composition which undergoes chemical strengthening treatments of Murata et al. as suggested by Isono et al. because the would have the superior chemical strengthening by utilizing the ultrasonic treatments in predetermined intervals to keep the chemical strengthening agent fresh in the ion exchange bath.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba et al., U.S. Patent Application Publication US 2013/0011650 A1.
Akiba et al. disclose a glass having the following composition in terms of mole percentages: +6-85% of SiO2, 3-15% of Al2O3, 5-15% of Na2O, 0-<2% of K2O, 0-15% of MgO, 0-1% of ZrO2, 0-2 of ZnO, 0-1% of SrO, 0-1% of BaO, 0-1% of CaO, 0-1% of Li2O, 0-1% of B2O3, and 0-1% of TiO2. See Abstract and the entire specification, specifically, paragraphs [0020] and [0073]-[0091]. Akiba et al. disclose that the glass is a glass sheet having a thickness of 0.3 to 2 mm. See paragraph [0047]. Akiba et al. disclose that the glass is ion exchangeable resulting in a compressive stress of greater than or equal to 400 MPa, with a depth of layer of at least 10 µm. See paragraph [0028]. Akiba et al. disclose that that the glass has a Young’s modulus of at least 68 GPa. See paragraph [0054].  The compositional ranges of Akiba et al. are sufficiently specific to anticipate the glass as recited in claims 1-10. See MPEP 2131.03. Furthermore, Akiba et al. disclose Examples A2, A4, A6, and A10, which anticipate the compositional and property ranges of claims 1, 4, 5, and 7, Examples A9 and A14, which anticipate the compositional and property ranges of claims 1, 3-5, and 7, and Examples A13 and A18, which anticipate the compositional and property ranges of claims 1-5 and 7. See Tables 1 and 2 and the below table which shows the mole percentages of the examples converted to parts by weight relative to 100 parts of SiO2.

Instant claim 1
A2
parts
A2 mol%
A4 parts
A4 mol%
A6 parts
A6 mol%
A9 parts
A9 mol%
SiO2
100
100
64.3
100
64.3
100
63.8
100
64.3
Al2O3 
15-28
18.5
7
18.5
7
20.0
7.5
19
7.2
Na2O 
13-25
19.3
12
20.1
12.5
20.2
12.5
20.4
12.7
K2O 
6-15
9.8
4
9.8
4
9.8
4
9.8
4
MgO 
7-16
11.5
11
11.5
11
11.6
11
11.5
11
ZrO2 
0.1-5
4.8
1.5
3.2
1
3.2
1
1.6
0.5
SrO 

0.3
0.1
0.3
0.1
0.3
0.1
0.3
0.1
BaO 

0.4
0.1
0.4
0.1
0.4
0.1
0.4
0.1
CaO

0.2
0.1
0.2
0.1
0.2
0.1
0.2
0.1
M
5-13
12.9

12.3

11.4

11




Instant claim 1
A10 parts
A10 mol%
A13 parts
A13 mol%
A14 parts
A14 mol%
A18 parts
A18 mol%
SiO2
100
100
64.3
100
64.3
100
65.3
100
64.3
Al2O3 
15-28
18.5
7
21.1
8
18.2
7
21.1
8
Na2O 
13-25
18.5
11.5
19.3
12
19.0
12
20.1
12.5
K2O 
6-15
11
4.5
9.8
4
9.6
4
9.8
4
MgO 
7-16
11.5
11
11.5
11
11.3
11
11.0
10.5
ZrO2 
0.1-5
4.8
1.5
1.6
0.5
1.6
0.5
1.6
0.5
SrO 

0.3
0.1
0.3
0.1
0.3
0.1
0.3
0.1
BaO 

0.4
0.1
0.4
0.1
0.4
0.1
0.4
0.1
CaO

0.2
0.1
0.2
0.1
0.1
0.1
0.2
0.1
M
5-13
12.7

8.9

10.7

9.1



Since the composition of the reference is the same as those claimed herein it follows that the glasses of Akiba et al. would inherently possess the properties recited in claims 6, 9, and 10. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al., U.S. Patent Application Publication US 2013/0011650 A1 in view of Isono et al., U.S. Patent Application Publication US 2007/0003796 A1.
	Akiba et al. disclose a glass having the following composition in terms of mole percentages: +6-85% of SiO2, 3-15% of Al2O3, 5-15% of Na2O, 0-<2% of K2O, 0-15% of MgO, 0-1% of ZrO2, 0-2 of ZnO, 0-1% of SrO, 0-1% of BaO, 0-1% of CaO, 0-1% of Li2O, 0-1% of B2O3, and 0-1% of TiO2. See Abstract and the entire specification, specifically, paragraphs [0020] and [0073]-[0091]. Akiba et al. disclose that the glass is a glass sheet having a thickness of 0.3 to 2 mm. See paragraph [0047]. Akiba et al. disclose that the glass is ion exchangeable resulting in a compressive stress of greater than or equal to 400 MPa, with a depth of layer of at least 10 µm. See paragraph [0028]. Akiba et al. disclose that that the glass has a Young’s modulus of at least 68 GPa. See paragraph [0054].  
Akiba et al. fail to teach that the method of making the glass plate as recited in claims 11-20.
Isono et al. teach a method of making a glass substrate and the steps of ion exchanging for chemically strengthening the glass. See Abstract and the entire specification, specifically, paragraphs [0071]-[0074], [0127] and [0128]. Isono et al. teach that the glass can undergo multiple ion exchange treatments in a salt bath where the bath is maintained at a temperature between 280-660°C and the treatment can last from several hours to tens of hours. See paragraph [0071]. Isono et al. teach that the chemical strengthening treatment can include ultrasonic vibrations to vibrate the bath to freshen the flow of the chemical strengthening agent. See paragraph [0073]. Isono et al. teach that the chemical strengthening is done in predetermined times and at predetermined time intervals so that the chemical strengthening agent maintains a fresh flow to the glass surface. See paragraph [0074]. Isono et al. teach chemical strengthening in a bath temperature of 340-380°C for a length of time of 2-4 hours and that each chemical strengthening treatment is performed for 3 minutes at intervals of 30 minutes. See paragraphs [0127] and [0128].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a sheet glass composition which undergoes chemical strengthening treatments of Akiba et al. as suggested by Isono et al. because the would have the superior chemical strengthening by utilizing the ultrasonic treatments in predetermined intervals to keep the chemical strengthening agent fresh in the ion exchange bath.

Response to Arguments
Applicant's arguments filed 11 October 002021 have been fully considered but they are not persuasive. 
Applicants argue that the glass of Murata et al. is directed towards a portable terminal with a compressive stress layer whereas the instant invention is towards a glass plate, which prevents rapid crack and spontaneous burst after collision to slow cracking after collision or scratching. The Applicants argue that the glass of Murata et al. does not have the 10% HF acid/20°C/20 min corrosion amount of less than 38 mg/cm2 and the glass plate prevents rapid cracking and spontaneous burst after collision, or slow cracking after the collisions. The Applicants further argue that the glass of Murata et al. contain other components such as Li2O, nio2, TiO2, ZnO, and/or TeO2 and therefore the glass of Murata et al. cannot inherently have the same properties as recited in the instant claims. This is not found persuasive since the instant claims use open claim language and do not preclude the glass from including other components including the components  listed about. 

Applicants argue that the glass of Akiba et al. does not anticipate or overlap the instant claims. This is not found persuasive since the compositional ranges overlap and Akiba et al. disclose several examples, which anticipate the compositional limitations. See the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
15 January 2022